Judgment, Supreme Court, New York County (Allen G. Alpert, J.), rendered May 31, 1990, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second felony offender, to a term of imprisonment of 4-Vi to 9 years, unanimously affirmed.
Defendant’s argument that the court’s prefatory comment to the justification charge — that the court has a duty to give such a charge when the defendant “contends” that he acted in self-defense — was biased because it conveyed to the jury that the court did not believe the claim of self-defense, is unpreserved (CPL 470.05 [2]), and we decline to reach it. Were we to reach the issue in the interest of justice, we would find that error, if any, was harmless in view of the overwhelming evidence of guilt, and in view of the immediately ensuing statement emphasizing that it was up to the jury to decide whether defendant was acting in self-defense. We have considered defendant’s argument that the sentence is excessive and find it to be without merit. Concur — Carro, J. P., Milonas, Ellerin and Ross, JJ.